DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/8/19.  These drawings are acknowledged.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  the claims recited the abbreviation FINCH without first setting forth the non-abbreviated form.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 12, 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 14-15, 19 of U.S. Patent No. 10,591,870. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 16/535901
US Patent 10,591,870
 a plurality offenses including at least one lens having non-quantized anisotropic electromagnetic properties, wherein the plurality of lenses are configured to:
receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light;

transform, by refraction using the at least one lens having non-quantized anisotropic electromagnetic properties, the received electromagnetic radiation to generate two or more differentially modulated electromagnetic waves propagating in a common path; and




provide for the differentially modulated electromagnetic waves to create electromagnetic interference.

least one thin birefringent lens, wherein the plurality of lenses are 
configured to: 

receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light;  

transform, by transmission 
using the at least one thin birefringent lens in an electrically independent 
manner, the received electromagnetic radiation to generate two or more 
differentially modulated electromagnetic waves propagating in a common path, 

wherein the transformation does not include an overall phase delay between the differentially modulated waves beyond that necessary to generate discrete modulated waves;  and 

provide for the differentially modulated electromagnetic  waves to create electromagnetic interference, without the use of phase compensating optics to correct for an undesired phase delay. 


2.  The optical apparatus according to claim 1, wherein the at least one 
thin birefringent lens includes one of a birefringent Fresnel lens made with 
solid crystalline material, or a birefringent Fresnel lens made with liquid 
crystalline material. 

4.    The optical apparatus according to claim 3, wherein a spacing factor of the differentially modulated electromagnetic waves is changeable according to a focal length of said another lens,
    14.  The optical apparatus according to claim 13, wherein the plurality of 
lenses have one or more of configurable spacing factor or hologram distance, 
wherein the configurability is provided by the selection of the focal lengths, 
curvatures and respective distances of each of the plurality of the lenses. 


19.  The optical apparatus of claim 1, wherein the at least one thin 
birefringent lens includes an alpha-BBO lens. 

12. The optical apparatus according to claim 1, wherein the received electromagnetic radiation is from a microscope.
15.  The optical apparatus of claim 1, further comprising a scanning 
holographic microscope, wherein the created electromagnetic interference is 
provided to the scanning holographic microscope as an excitation beam for 
optical scanning holography.
14.    The optical apparatus according to claim 1, the apparatus being further configured to use the electromagnetic interference as an excitation pattern in scanning holography.
    15.  The optical apparatus of claim 1, further comprising a scanning 
holographic microscope, wherein the created electromagnetic interference is 
provided to the scanning holographic microscope as an excitation beam for 
optical scanning holography.
15.    The optical apparatus according to claim 1, the apparatus being further configured to use the 


provided to the scanning holographic microscope as an excitation beam for 
optical scanning holography.


Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,289,070. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 16/535901
US Patent 10,289,070
1.    An optical apparatus, comprising: a plurality offenses including at least one lens having non-quantized anisotropic electromagnetic properties, wherein the plurality of lenses are configured to:


receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light; transform, by refraction using the at least one lens 




provide for the differentially modulated electromagnetic waves to create electromagnetic interference.

least one lens having non-quantized anisotropic electromagnetic properties and at least one birefringent phase compensating optic, wherein the plurality of lenses is configured to: 

receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light;  transform, by 
refraction using the at least one lens having non-quantized anisotropic 

two or more differentially modulated electromagnetic waves propagating in a 
common path;  

change a phase delay, relative to a coherence length of the 
electromagnetic radiation, between the differentially modulated waves by 
transmission through the birefringent phase compensating optic;  and 
provide for the differentially modulated electromagnetic waves to create 
electromagnetic interference.

 2.  The optical apparatus according to claim 1, wherein the at least one 
lens having non-quantized anisotropic electromagnetic properties includes a 
birefringent lens. 


  3.  The optical apparatus according to claim 2, wherein another lens is 
configured to modify the focal length of each of the differentially modulated 
electromagnetic waves exiting the birefringent lens. 

4.    The optical apparatus according to claim 3, wherein a spacing factor of the differentially modulated electromagnetic waves is changeable according to a focal length of said another lens.
4.  The optical apparatus according to claim 3, wherein a spacing factor of 
the differentially modulated electromagnetic waves is changeable according to a focal length of said another lens.
5.    The optical apparatus according to claim 4, wherein said another lens is a glass lens.
5.  The optical apparatus according to claim 4, wherein said another lens 
is a glass lens.
6. The optical apparatus according to claim 2, wherein the birefringent lens comprises alpha or beta barium borate materials.
    6.  The optical apparatus according to claim 2, wherein the birefringent 
lens comprises alpha or beta barium borate materials.
7. The optical apparatus according to claim 2, wherein the birefringent lens comprises liquid crystal material 


8.  The optical apparatus according to claim 2, wherein the birefringent 
lens comprises liquid crystal material encased in flat or positively or 
negatively curved non-birefringent materials.
9.    The optical apparatus according to claim 1, wherein the electromagnetic interference forms a hologram representing the object.
9.  The optical apparatus according to claim 1, wherein the electromagnetic 
interference forms a hologram representing the object.
10.    The optical apparatus according to claim 9, wherein the hologram is a FINCH hologram.
    10.  The optical apparatus according to claim 9, wherein the hologram is a 
Fresnel Incoherent Correlation Holography (FINCH) hologram.
11.    The optical apparatus according to claim 9, wherein the hologram is any of a Fresnel hologram, a Fourier hologram, a FINCH hologram, or an off-axis hologram.
11.  The optical apparatus according to claim 9, wherein the hologram is 
any of a Fresnel hologram, a Fourier hologram, a FINCH hologram, or an off-axis hologram.

    12.  The optical apparatus according to claim 1, wherein the received 
electromagnetic radiation is from a microscope.
13.    The optical apparatus according to claim 1, further comprising a camera configured to record the interference.
    13.  The optical apparatus according to claim 1, further comprising a 
camera configured to record the interference.
14.    The optical apparatus according to claim 1, the apparatus being further configured to use the electromagnetic interference as an excitation pattern in scanning holography.
14.  The optical apparatus according to claim 1, the apparatus being 
further configured to use the electromagnetic interference as an excitation pattern in scanning holography.
15.    The optical apparatus according to claim 1, the apparatus being further configured to use the electromagnetic interference in an excitation source in a Structured Illumination (SIM) imaging system.
15.  The optical apparatus according to claim 1, the apparatus being 
further configured to use the electromagnetic interference in an excitation source in a Structured Illumination (SIM) imaging system.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,423,123. Although the claims at issue are not identical, they are not patentably distinct from each other.

US Patent 10,423,123
1.    An optical apparatus, comprising: a plurality offenses including at least one lens having non-quantized anisotropic electromagnetic properties, 



wherein the plurality of lenses are configured to: receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light;
transform, by refraction using the at least one lens having non-quantized anisotropic electromagnetic properties, the received electromagnetic radiation to generate two or more differentially modulated electromagnetic waves propagating in a common path; and





provide for the differentially modulated electromagnetic waves to create electromagnetic interference.

least one lens incorporating anisotropic electromagnetic properties, and at 
least one compensating optical element incorporating anisotropic 
electromagnetic properties configured to correct optical path differences, 

wherein the plurality of lenses are configured to: receive electromagnetic 
radiation from an object, wherein the electromagnetic radiation is incoherent 
light;  

transform, by refraction using the at least one lens incorporating anisotropic electromagnetic properties without electrical control of the at least one lens, the received electromagnetic radiation to generate two or more differentially 
correct, using the at least one compensating optical element, one or more undesired optical path differences between the differentially modulated 
electromagnetic waves;  and 

provide for the differentially modulated 
electromagnetic waves, after the correcting, to create electromagnetic 
interference.

2.  The optical apparatus according to claim 1, wherein the at least one 
lens incorporating anisotropic electromagnetic properties includes a 
birefringent lens.
3.    The optical apparatus according to claim 2, wherein another lens is configured to modify the focal length of each of the differentially modulated electromagnetic waves exiting the birefringent lens.
    3.  The optical apparatus according to claim 2, wherein another lens is 
configured to modify the focal length of each of the differentially modulated 
electromagnetic waves exiting the birefringent lens.

    4.  The optical apparatus according to claim 3, wherein a spacing factor of 
the differentially modulated electromagnetic waves is changeable according to a 
focal length of said another lens.
5.    The optical apparatus according to claim 4, wherein said another lens is a glass lens.
5.  The optical apparatus according to claim 4, wherein said another lens 
is a glass lens.
6. The optical apparatus according to claim 2, wherein the birefringent lens comprises alpha or beta barium borate materials.
6.  The optical apparatus according to claim 2, wherein the birefringent 
lens comprises alpha or beta barium borate materials.
7. The optical apparatus according to claim 2, wherein the birefringent lens comprises liquid crystal material encased in flat or positively or negatively curved birefringent materials.
7.  The optical apparatus according to claim 2, wherein the birefringent 
lens comprises liquid crystal material encased in flat or positively or 
negatively curved birefringent materials.
8, The optical apparatus according to claim 2, wherein the birefringent lens comprises liquid crystal material encased in flat or positively or negatively curved non-birefringent materials.
8.  The optical apparatus according to claim 2, wherein the birefringent lens comprises liquid crystal material encased in flat or positively or negatively curved non-birefringent materials.

9.  The optical apparatus according to claim 1, wherein the electromagnetic 
interference forms a hologram representing the object.
10.    The optical apparatus according to claim 9, wherein the hologram is a FINCH hologram.
10.  The optical apparatus according to claim 9, wherein the hologram is a 
Fresnel Incoherent Correlation Holography (FINCH) hologram.
11.    The optical apparatus according to claim 9, wherein the hologram is any of a Fresnel hologram, a Fourier hologram, a FINCH hologram, or an off-axis hologram.
11.  The optical apparatus according to claim 9, wherein the hologram is 
any of a Fresnel hologram, a Fourier hologram, a Fresnel Incoherent Correlation Holography (FINCH) hologram, or an off-axis hologram.
12. The optical apparatus according to claim 1, wherein the received electromagnetic radiation is from a microscope.
12.  The optical apparatus according to claim 1, wherein the received 
electromagnetic radiation is from a microscope.
13.    The optical apparatus according to claim 1, further comprising a camera configured to record the interference.
13.  The optical apparatus according to claim 1, further comprising a 
camera configured to record the interference.

14.  The optical apparatus according to claim 1, the apparatus being 
further configured to use the electromagnetic interference as an excitation pattern in scanning holography.
15.    The optical apparatus according to claim 1, the apparatus being further configured to use the electromagnetic interference in an excitation source in a Structured Illumination (SIM) imaging system.
15.  The optical apparatus according to claim 1, the apparatus being 
further configured to use the electromagnetic interference in an excitation source in a Structured Illumination (SIM) imaging system.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/410365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 16/535901
US Application 16/410365
1.    An optical apparatus, comprising:
a plurality offenses including at least one lens having non-quantized anisotropic 
receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light;
transform, by refraction using the at least one lens having non-quantized anisotropic electromagnetic properties, the received electromagnetic radiation to generate two or more differentially modulated electromagnetic waves propagating in a common path; and




provide for the differentially modulated electromagnetic waves to create electromagnetic interference.


a plurality of lenses including at least one lens having non-quantized anisotropic 

receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light;

transform, by refraction using the at least one lens having non-quantized anisotropic electromagnetic properties, the received electromagnetic radiation to generate two or more differentially modulated electromagnetic waves propagating in a common path;
correct optical aberrations in at least one of the two or more beams that were induced by a lens having non-quantized anisotropic electromagnetic properties: and

provide for the differentially modulated electromagnetic waves to create electromagnetic interference.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/816949 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 16/535901
US Application 16/816949
1.    An optical apparatus, comprising:
a plurality offenses including at least one lens having non-quantized anisotropic electromagnetic properties, wherein the plurality of lenses are configured to:
receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light;
transform, by refraction using the at least one lens having non-quantized anisotropic electromagnetic properties, the received electromagnetic radiation to generate two or more differentially 
provide for the differentially modulated electromagnetic waves to create electromagnetic interference.


a plurality of lenses including at least one thin birefringent lens, wherein the plurality of lenses are configured to:

receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light;

transform, by transmission using the at least one thin birefringent lens, the received electromagnetic radiation to generate two or more differentially modulated electromagnetic waves propagating in a common path; and

provide for the differentially modulated electromagnetic waves to create electromagnetic interference.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. Claim 1 -2, 6-11, 13-15 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (“Enhanced resolution and throughput of Fresnel incoherent correlation holography (FINCH) using dual diffractive lenses on a spatial light .
Consider claim 1, Katz et al. disclose (e.g. figure 1) an optical apparatus, comprising:
a plurality of lenses (L, collimating lens and FINCH with two diffractive lenses created by the SLM), wherein the plurality of lenses are configured to:
receive electromagnetic radiation from an object (object is shown in figure 1), wherein the electromagnetic radiation is incoherent light (incoherent light source);
transform, by refraction using the at least one lens, the received electromagnetic radiation to generate two or more differentially modulated electromagnetic waves propagating in a common path (the SLM creates two lenses with two focal lengths fl and f2 with image focus at Image 1 and Image 2); and
provide for the differentially modulated electromagnetic waves to create electromagnetic interference (interference between the two waves originating from the object via the diffractive lenses created by the SLM) [9109-9111].
However, Katz et al. do not explicitly disclose that the at least one lens has non-quantized anisotropic electromagnetic properties. Katz and Rosen are related as holographic devices. Rosen discloses a SLM (110, modulator) that comprises voltage dependent birefringence of liquid crystals [0093]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the SLM of Katz et al., as taught by Rosen, in order to utilize a voltage dependent material for switching the characteristic of the SLM with known techniques.

Consider claim 6, the modified Katz et al. reference does not explicitly disclose that the birefringent lens comprises alpha or beta barium borate materials.  Although the modified Katz reference does not explicitly disclose alpha or beta barium borate materials, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the materials could be used since a birefringent material is disclosed and there are a finite potential ways in which the materials can be selected from known birefringent liquid crystal materials. A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Further a person of ordinary skill in the art would have been motivated to modify the materials to be alpha or barium borate in order to utilize known birefringent variants to form the nonlinear optical material.
Consider claim 7, The modified Katz et al. reference discloses that the birefringent lens comprises liquid crystal material encased in flat or positively or negatively curved birefringent materials (the birefringent liquid crystals are enclosed) [0093 of Rosen].

Consider claim 9, the modified Katz et al. reference discloses an optical apparatus, wherein the electromagnetic interference forms a hologram representing the object (interference is recorded between the two waves originating from the object) [9109-9111 of Katz et al.].
Consider claim 10, the modified Katz et al. reference discloses an optical apparatus, wherein the hologram is a FINCH hologram (the system utilizes Fresnel incoherent correlation holography FINCH which records holograms under incoherent illumination) [abstract, 9109-9111 of Katz et al.].
Consider claim 11, The modified Katz et al. reference discloses an optical apparatus, wherein the hologram is any of a Fresnel hologram, a Fourier hologram, a FINCH hologram, or an off-axis hologram (the system utilizes Fresnel incoherent correlation holography FINCH which records holograms under incoherent illumination) [abstract, 9109-9111 of Katz et al.].
Consider claim 13, the modified Katz et al. reference discloses (e.g. figure 1 of Katz et al.) an optical apparatus, further comprising a camera (CCD or CMOS) configured to record the interference [9111 of Katz et al.].
Consider claim 14, the modified Katz et al. reference discloses an optical apparatus, the apparatus being further configured to use the electromagnetic 
As to the present grounds of rejection under section 103(a), the function and/or use of the apparatus to use the interference as an excitation pattern in scanning holography, is considered to be intended use and/or functional language. This type of description does not affect the structure of the final device.
Consider claim 15, the modified Katz et al. reference discloses an optical apparatus, the apparatus being further configured to use the electromagnetic interference in an excitation source in a Structured Illumination (SIM) imaging system.
It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 
As to the present grounds of rejection under section 103(a), the function and/or use of the apparatus to use the interference as an excitation source in a Structured Illumination imaging system, is considered to be intended use and/or functional language. This type of description does not affect the structure of the final device.
14. Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (“Enhanced resolution and throughput of Fresnel incoherent correlation holography (FINCH) using dual diffractive lenses on a spatial light modulator (SLM)” Optics Express, April 9 2012, Vol. 20, No. 8 Pages 9109-9121) in view of Rosen (2012/0050832) as applied to claim 1 above, and further in view of Batchko (7,218,429) (all of record).
Consider claim 3, the modified Katz et al. reference does not explicitly disclose another lens is configured to modify the focal length of each of the differentially modulated electromagnetic waves exiting the birefringent lens. Katz et al., Rosen and Batchko are related as switchable elements. Batchko discloses (e.g. figures 1 -5) another lens (stack 800 comprises multiple liquid crystal lenses) is configured to modify the focal length of each of the differentially modulated electromagnetic waves exiting the lens (the liquid crystal lenses are switchable to provide variable focusing) [col. 10, line 16 to col. 12, line 4], It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Katz et al. reference, as taught by Batchko, in order to provide a 
Consider claim 4, The modified Katz et al. reference discloses (e.g. figures 1-5 of Batchko) an optical apparatus, wherein a spacing factor of the differentially modulated electromagnetic waves is changeable according to a focal length of said another lens (the liquid crystal lenses are switchable to provide variable focusing) [col. 10, lie 16 to col. 12, line 4 of Batchko].
Consider claim 5, The modified Katz et al. reference discloses an optical apparatus, wherein said another lens is a glass lens (glass substrates are used in the liquid crystal lenses) [col. 10, lines 16-67 of Batchko].
15. Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (“Enhanced resolution and throughput of Fresnel incoherent correlation holography (FINCH) using dual diffractive lenses on a spatial light modulator (SLM)” Optics Express, April 9 2012, Vol. 20, No. 8 Pages 9109-9121) in view of Rosen (2012/0050832) as applied to claim 1 above, and further in view of Rosen et al.
(“FINCH: Fresnel Incoherent Correlation Hologram”, Holography, Research and Technologies, Prof. Joseph Rosen (Ed.), ISBN: 978-953-307-227-2, InTech, <<http://www.intechopen.com/books/holography/research-and-technologies/finch-fresnel-incoherent-correlation-hologram>> pages 135-154) (all of record).
Consider claim 12, the modified Katz et al. reference does not explicitly disclose an optical apparatus, wherein the received electromagnetic radiation is from a microscope. Katz et al., Rosen and Rosen et al., are related as holographic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872